Citation Nr: 1036873	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-05 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for disability of the legs 
and knees, to include osteoarthritis.

3.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to December 
1976.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The appeal was later transferred to the RO in Montgomery.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in August 2010.  A copy of the transcript of this hearing 
has been associated with the claims file.  At the time of the 
hearing the Veteran submitted additional evidence, waiving 
initial consideration of the evidence by the Agency of Original 
Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The Veteran's back disability did not have onset during his 
active service, arthritis did not manifest within one year of 
separation from active service, and is not etiologically related 
to his active service.  

2.  The Veteran's disabilities of the legs and knees, to include 
osteoarthritis, did not have onset during active service, did not 
manifest within one year of separation from active service, and 
are not etiologically related to his active service.  

3.  The Veteran has not provided credible statements regarding 
the occurrence of an in-service stressor.  

4.  An acquired psychiatric disability did not have onset during 
the Veteran's active service and is not etiologically related to 
his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009). 

2.  The criteria for service connection for disabilities of the 
legs and knees, to include osteoarthritis, have not been met.  38 
U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009). 

3.  The criteria for service connection for an acquired 
psychiatric disability, to include PTSD, have not been met.  38 
U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by November 2006 
letter.  The Veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, evidence 
of current disability; evidence of an injury or disease in 
service or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and the 
injury, disease, or event in service.  Additionally, the Veteran 
was notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not in 
the custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on his 
behalf.  The notice included the general provisions for the 
effective date of a claim and the degree of disability 
assignable. 

In June 2007 and December 2007 letters, also prior to 
adjudication, the RO provided additional notice regarding 
verifying/collaborating a stressor in a claim for PTSD based on 
personal assault.

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
treatment records, VA records, Social Security Administration 
(SSA) records and private records.  The Veteran has not 
identified any additional pertinent records for the RO to obtain 
on his behalf.  

The Veteran was not provided VA examinations that addressed the 
three claims in appellate status.  Under VA regulations, the 
Secretary must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claims for service connection for the back and the 
legs/knees, as discussed in more detail below, the evidence does 
not establish that these disabilities occurred in service or were 
manifested during the year following separation from service.  
Further, there is competent medical evidence of file that 
indicates that these disabilities are due to post-service injury.  
Thus, there is no duty to provide a VA examination regarding 
these claims.

Regarding the claim for service connection for a psychiatric 
disability, as discussed in more detail below, due to 
inconsistent statements, the Board finds that the Veteran has not 
provided credible statements regarding an in-service stressor.  
The Veteran was examined by a mental health professional during 
service and was found to have a personality disorder (which is 
not a disease under VA regulations); hence the evidence does not 
establish that he had a psychiatric disease or injury during 
service or that a relevant event occurred during service.  Thus, 
there is no duty to provide a VA examination regarding this 
claim.

In Bryant v. Shinseki, 23 Vet. App. 488 (Vet. App.), the United 
States Court of Appeals for Veterans Claims (Court) recently held 
that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law 
Judge who conducts a hearing fulfill two duties to comply with 
the above the regulation.  These duties consist of (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  During the 
hearing, the Acting Veterans Law Judge complied with the holding 
of Bryant by explaining the three issues on appeal, and making 
reference to the evidence of file in explaining the basis of the 
denial by the RO.


Service connection

Law & Evidentiary Standards:  General 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where a Veteran who served for ninety days develops arthritis to 
a degree of 10 percent or more within one year from separation 
from service, service connection may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence; that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v.  Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000).

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Facts:  Back & Legs/Knees

The Veteran asserts that he has back, as well as leg and knee 
disabilities that began in service.  During the Veteran's 
testimony before the Board, he noted that these disabilities 
began in boot camp after vigorous exercise.  The Veteran had 
indicated that pain began after completing an obstacle course.  
He denied that there was any specific injury.  He also 
acknowledged a motor vehicle accident in 2002 caused an upper 
back disability, but not the low back disability for which he 
currently seeks service connection.  In a November 2006 letter, 
the Veteran has asserted that he hurt his leg jumping off a high 
obstacle in the obstacle course.

In a November 1976 service treatment record, a clinician 
documented the Veteran's complaints of bilateral knee pain.  The 
clinician recorded that the pain began in boot camp and that the 
Veteran reported that several nights earlier he was standing 
watch and his left knee began hurting.  The Veteran stated that 
the pain was so severe that he had to be relieved of his watch 
because he could not walk.  The clinician noted that there was no 
history of trauma to the knees.  After the physical examination, 
the clinician diagnosed arthralgia of the bilateral knees.  In a 
December 1976 report of medical examination, an examiner recorded 
a normal clinical examination.  No disability of the knees was 
documented.

The claims file contains multiple private medical records dated 
between 1993 and 1995 that document a right knee injury that 
occurred during his performance of duties when employed by a fire 
department.  The records document that the right knee injury 
began due to his injury and that he subsequently had surgery.  
Although these are several evaluations of the Veteran's lower 
extremities and his prior medical history, none of these records 
make reference to any disabilities beginning in service or there 
being a current left knee disability.  

The Veteran filed for SSA disability benefits.  Among the records 
in his SSA file is a January 2001 document in which he writes 
that he injured himself when working as a fireman.  He made 
reference to his injury of the right leg and lower back.  SSA 
awarded benefits on the primary diagnosis of lumbar degenerative 
disc disease and a secondary diagnosis of arthritis of the right 
knee.

In a February 2001 private medical record, a clinician again 
documented that the Veteran gave a history of "initially 
injuring his right knee" as a fireman.  The clinician also 
documented that in 1994, after surgery for the right knee, the 
Veteran "began to note pain which started in the lower back and 
radiated down the right leg."

In a June 2007 VA treatment record, a clinician wrote that the 
Veteran had chronic knee pain due to injury related to his work 
at the fire department.

Analysis:  Back & Legs/Knees

Service connection for the back and leg/knee disabilities is not 
warranted.  Service treatment document that the Veteran sought 
treatment for knee pain.  The diagnosis was arthralgia.  There 
was no notation or finding of a disability upon separation from 
service.  There is no service treatment record that documents an 
injury to the back or disability of the back.

The Veteran currently contends that the current disabilities are 
due to the treatment for the knee pain in service.  The Board has 
carefully considered his lay statements.  After review of the 
complete evidence of record, the Board finds that his statements 
lack credibility.  The claims file documents a 1993 post-service 
work injury.  The Veteran's statements at the time indicate that 
this was the onset of the current disability.  He also reported 
that the back disability occurred after this disability.  The 
many examinations completed at this time fail to document or make 
reference to a left knee disability.  These records also fail to 
make reference to these disabilities beginning in service.

Thus, although there was treatment for bilateral knee pain in 
service, the report of medical examination provides competent 
evidence that there was no disability upon discharge.  Although 
the Veteran contends that the current disabiities have been 
symptomatic since boot camp, this statement is undercut by the 
post-service evidence that makes reference to the onset of 
current disability in 1993, many years after service.  

Based on the Veteran's current statements contradicting his 
previous statements, the Board finds that the record lacks 
credible evidence of disability upon separation from service, or 
continuity of symptomatology since service.  There is no evidence 
of a diagnosis or evidence of compensable disability within a 
year of separation from service.  Therefore, service connection 
on the basis of in-service incurrence, continuity of 
symptomatology, or on the basis of presumption for arthritis is 
denied.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309. 

Under certain circumstances, a layperson is competent to identify 
a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that 
sometimes a layperson will be competent to identify the condition 
where the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer).  Likewise, there 
is no bright line rule excluding lay opinion evidence as to the 
etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (referring to Jandreau for guidance 
in determining whether a layperson is competent to offer such 
evidence).  The back and leg/knee conditions - arthritis and 
degenerative disc disease - are not simple medical conditions and 
cannot be perceived through the senses.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (Personal knowledge is that which is 
perceived through the use of the senses.).  Hence, although the 
Veteran can describe an injury in service, he cannot provide 
competent evidence that links the diagnoses of degenerative disc 
disease or arthritis to time in service or a specific 
injury/incident of service.  Further, as discussed below, the 
Veteran has not provided credible statements regarding in service 
incurrence, based on past contradicting statements.   There is no 
medical evidence that links a post-service diagnosis to service.  
Thus, the Board finds that service connection is also not 
warranted on the basis of the post-service diagnosis being 
attributable to service.  See 38 C.F.R. § 3.303(d).

The Veteran has not met his responsibility to present and support 
the claim of service connection for a back disability or 
disability of the legs and knees, to include osteoarthritis under 
38 U.S.C.A. § 5107(a).  Accordingly, the benefit-of-the-doubt 
standard of proof does not apply as there is no approximate 
balance of positive and negative evidence.  38 U.S.C.A. § 
5107(b).  For the reasons stated above, the Veteran's appeal of 
these claims must be denied.  

Law & Evidentiary Standards:  Psychiatric Disability to Include 
PTSD

Establishing service connection for PTSD requires:  (1) Medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a link 
between current symptoms and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

Exceptions to the stressor verification requirement exist if it 
is found that the veteran engaged in combat.  If the evidence 
establishes a diagnosis of PTSD during service and the claimed 
stressor is related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).

If the claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App.  389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Furthermore, service department 
records must support, and not contradict, the claimant's 
testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  38 C.F.R. § 3.304(f).

Recently, 38 C.F.R. § 3.304(f) was amended to provide, in part, 
that if a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c).

Facts:  Psychiatric Disability to Include PTSD

The Veteran asserts that he has a psychiatric disability 
attributable to service.  He has specifically contended that he 
has PTSD due to service.  

Service records document that the Veteran was discharged by 
reason of unsuitability due to the finding that the Veteran had a 
personality disorder, mixed type with passive-dependent features.  
The record from the Veteran's psychiatric consultation in 
November 1976 documents that the Veteran had been referred to the 
clinic due to the Veteran being unable to function due to many 
personal problems.  The Veteran reported that he was "always 
extremely nervous and a bundle of nerves all the time."  The 
clinician recorded concerns the Veteran had regarding his family.  
The Veteran felt "that he could take better care of them if he 
were there and had a job."  Diagnosis was personality disorder, 
mixed type with immature and passive-dependent features.  Service 
treatment records also document treatment for headaches and that 
he was sent for a brain scan.

In a November 2000 private treatment record, a physician wrote 
that the Veteran suffered from a severe, chronic major 
depression, which had been debilitating and refractory.  He 
indicated onset of the disability was in 1995.  In other 
treatment record, private clinicians document the stress from the 
Veteran's job and his work-related injuries.

In a November 2006 letter, the Veteran wrote that while in 
training in service his friends were across the street in Balboa 
Park.  A group of people came up, who had been drinking, and 
attacked the group.  He wrote that the group stabbed and killed 
him friend "right in front of [his] eyes."  He reported that 
after that he had headaches.  In one statement, he indicated that 
this incident occurred between August and December 1976 - the 
entire period of his service.  In another statement, however, the 
Veteran wrote that the incident occurred in November 1976.

In another statement, dated in December 2006, the Veteran 
reported as a second incident that exposure to tear gas during 
boot camp was painful, causing him to break out in hives and 
whelps.  He did not discuss how this was a stressor that caused a 
psychiatric disability.

In a January 2007 statement, the Veteran wrote regarding the 
Balboa Park incident that he "never knew what happened to the 
guy who had been with [him.]"

In other statements and the Veteran's testimony, the Veteran's 
report of events indicates that the Balboa Park incident was the 
beginning that led to the Veteran's discharge from service.  The 
Veteran indicated he was also sent to Chaplain, and the Chaplain 
sent him to the psychiatrist.  In some documents, the Veteran 
provides the name of the friend he asserts was attacked.

In a September 2007 VA treatment record, a clinician wrote that 
the Veteran had a "long history of Recurrent depressive 
episodes, mood swings, PTSD SX and alcohol abuse, starting after 
being discharged from the Navy - shortly [after] a friend got 
killed during an attack in a park."  The Veteran reported that 
he never saw his friend after the incident and thought he was 
dead.

In an October 2007 VA treatment record, a clinician, under Axis 
III, wrote that there was a history of concussion while in 
service, but did not detail how the concussion occurred.

A January 2010 VA treatment record contains an Axis I diagnosis 
of "PTSD/depression/anxiety."

The Veteran submitted lay statements from people describing 
changes in the Veteran's behavior during service.  In a December 
2006 letter, a fellow service member remember that a "drastic 
change occurred in [the Veteran's] physical and mental status 
upon arrival in San Diego."

In his August 2010 hearing before the Board, the Veteran 
described the incident in Balboa Park.  The Veteran answered 
affirmative to the representative's description of the Veteran 
hearing shots and never seeing his friend again.  He indicated he 
did not report the friend missing because "we didn't go back."  
The Veteran also described an incident in which a group of guys 
took his groups basketball and, after the police came, rocked the 
police cars.  He indicated that he went to the chaplain and then 
the psychiatrist following this incident and that is when/why he 
was discharged.  He testified that he did not tell the 
psychiatrist about the incident, but that he was given a brain 
scan.

Analysis:

Service connection for a psychiatric disability, to include PTSD 
is not warranted.  The Veteran originally filed for service 
connection for PTSD.  Although the Veteran has indicated 
additional stressful events, the Veteran has consistently 
reported the November 1976 incident he contends occurred in 
Balboa Park as his primary stressor.  The Balboa Park stressor is 
a personal assault stressor.  The Veteran has not asserted a 
stressor based on combat.

After careful review of the Veteran's statements regarding his 
stressors, the Board finds that his statements are not credible.  
His recitation of the event of Balboa Park has been inconsistent.  
In one recounting, he reported that his friend was stabbed and he 
saw his friend die before him.  In contrast, in his testimony and 
other statements, he indicated he heard gun shots and never saw 
his friend again, believing that he died in the incident, but 
with his death not being confirmed.  These two recountings of the 
event contradict each other.  Based on this contradiction, the 
Board finds that the Veteran's statements regarding his stressors 
not to be credible.

In the September 2007 VA treatment record, a clinician noted the 
Balboa Park stressor and reported that the Veteran's psychiatric 
disability began after discharge from service.  As the basis of 
the treatment record was the Veteran's statements, this report 
does not further support the Veteran's reported stressor.  

The Board is aware that the Veteran reports that his headaches 
began after this incident and that he had a brain scan after this 
incident.  Further, the Veteran reported that he was sent to a 
chaplain, and then a psychiatrist after the contended incident.  
Although service treatment record contain evidence of headaches 
and that the Veteran was sent for a brain scan, there is no 
reference to the contended incident.  The Veteran reported he did 
not tell the psychiatrist about the incident.  In the Board's 
judgment, this report, that he was sent to a psychiatrist due to 
the incident, but did not discuss the incident, is not credible.  
While the claims file does contain record of psychiatric 
evaluation, it references the Veteran's concerns regarding his 
family and a finding of a personality disorder.  Personality 
disorders are not for service connection.  See 38 C.F.R. 
§ 3.303(c); see also 38 C.F.R. § 4.9.  There is no evidence that 
indicates a connection or relationship between a currently 
diagnosed  acquired psychiatric disability and the personality 
disorder.

In this case, the presence of organic symptoms, to include the 
evidence of headaches in service and the referral for brain scan, 
in the Board's judgment are insufficient to corroborate/verify 
the contended stressor in light of the highlighted inconsistency 
in the recounting of the incident.  Although the service 
treatment records make reference to headaches and the need for a 
brain scan, they do not make reference to the claimed incident.  
Based on the inconsistent statements, there is insufficient 
evidence to corroborate/verify a stressor based on evidence of 
behavior changes.  See 38 C.F.R. § 3.304.

The Board has considered the lay statements regarding his 
psychiatric disability, but the Veteran is not competent to 
provide a diagnosis of PTSD or other specific diagnosis.  A 
diagnosis of a disability under the DSM-IV is not the type of 
disability that can be made by a layperson.  There is no evidence 
indicating that the Veteran has any medical expertise and he has 
not contended that he has any medical expertise.  The Veteran has 
contended that his disability was symptomatic upon separation 
from service, and the Veteran has submitted lay statements from 
others that discuss behavior changes in service.  Again, however, 
in the Board's judgment, these records that discuss, in general, 
behavior changes, are insufficient, to overcome the negative 
evidence created by the Veteran's contradicting/inconsistent 
statements.

The Board has considered the other psychiatric diagnoses of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As 
noted above, the September 2007 VA treatment record made 
reference to disability beginning shortly after service, and 
noted the contended Balboa Park incident.  Other evidence of 
record, as detailed above, documents that the Veteran's 
depression began in 1995, after the job related injury, and noted 
that, in essence, psychiatric disability was due to job stress 
and the job-related injury.  There is no evidence dated within a 
year of service that indicates an acquired psychiatric disability 
had been manifest to a compensable degree.  When combined with 
the Veteran's contradicting/inconsistent statements, the Board 
finds that the evidence is against a finding that an acquired 
disability, other than PTSD, began in service, that there has 
been continuity of symptomatology, or that post-service diagnosed 
disability was due to service.  See 38 C.F.R. § 3.303, 3.304.  

The Veteran has not met his responsibility to present and support 
the claim of service connection for an  acquired psychiatric 
disability, to include PTSD under 38 U.S.C.A. § 5107(a).  
Accordingly, the benefit-of-the-doubt standard of proof does not 
apply as there is no approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b).  For the reasons stated above, 
the Veteran's appeal of this claim must be denied.  

ORDER

Service connection for a back disability is denied.

Service connection for disability of the legs and knees, to 
include osteoarthritis, is denied.

Service connection for an acquired psychiatric disability, to 
include PTSD, is denied.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


